DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued specification objection is withdrawn in view of the Examiner’s Amendment of the title infra.

 	The previously issued 35 U.S.C. § 112(b) rejections are withdrawn in view of amended claims 1 and 10.

 	The Applicant’s arguments with respect to claims #1-19 in the reply filed on August 24, 2022 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan, Registration #40,338, on August 30, 2022.

Title (Currently Amended): Array Substrate and Display Panel Having Hexagonal Sub-Pixels

Allowable Subject Matter
 	Claims #1-19 are allowed.
 	 	The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “the plurality of scan lines and the plurality of data lines define at least a portion of a plurality of pixel units by crossing one another” (claims 1 and 10).
  	As to claims 1 and 10, Jin (U.S. Patent Publication No. 2018/0226021 A1), as cited in the IDS and hereafter “Jin”, teaches in FIG. 5 a pixel structure comprises a plurality of scan lines Gt and a plurality of data lines D, a first sub-pixel R, a second sub-pixel G, a third sub-pixel B connected in pairs and arranged in a honeycomb pattern, the first, second, and third sub-pixels all having a regular hexagonal shape.  Jin further teaches in FIG. 5 each column of sub-pixels displays a same color.  Although Jin teaches the plurality of data lines and the plurality of pixel lines cross each other, they do not cross each other in such a way as to define at least a portion of a plurality of pixel units.  Instead, scan lines Gt, independent of their crossing with data lines D, provide definition to the first, second, and third sub-pixels.
	Furthermore as to claims 1 and 10, Satoh et al. (EP 1742514 A1), hereafter “Satoh”, teaches in FIG. 2 a plurality of scan lines 22A and a plurality of data lines 24A that define at least a portion of a plurality of pixel units at an intersection, i.e. crossing, of the scan and data lines.  See Satoh, FIG. 14, FIG. 15, ⁋⁋ [0056]-[0058].  However, Satoh does not teach a honeycomb arrangement nor regular hexagonal sub-pixels and it would not be obvious to do so as Satoh specifically teaches square or rectangular pixels formed from right angles.  Id. at ⁋ [0058].
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829